Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 01/11/2022.
Claims 8-27 are allowed in this office action.

Allowable Subject Matter
Claims 8-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 8, the primary reason for allowance is a feeding device for feeding a continuous strip into a continuous fibrous band, in a tobacco industry machine for manufacturing rod-like elements, forming a continuous rod comprising the continuous strip surrounded by the continuous fibrous band, the feeding device comprising: a strip supply unit for feeding the continuous strip; a strip feeding unit for feeding the continuous strip fed from the strip supply unit into a middle of the continuous fibrous band, the strip feeding unit being located in the machine between a fibrous band preparation unit and a garniture unit for forming the continuous rod; a feeding wheel having a circumferential surface comprising a first cylindrical guiding surface for guiding the continuous strip, wherein the feeding wheel rotates with a circumferential speed corresponding to a speed of movement of the continuous fibrous band; a first side guiding surface and a second side guiding surface; and a second cylindrical guiding surface in a form of at least one rotary roller located at the first cylindrical guiding surface, wherein the rotary roller presses the strip against the first cylindrical guiding surface; wherein the first side guiding surface, the second side guiding surface, and the first cylindrical guiding surface form a duct for guiding the continuous strip.
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731

/ANDREW M TECCO/Primary Examiner, Art Unit 3731